DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 6/16/2021 "Restriction Requirement," the 8/11/2021 Response [hereinafter "8/11 Response"] elects, without traverse, Species E (directed to FIG. 22) for prosecution on the merits. 
The Response identifies claims 1-20 as being directed to the elected invention. 
The 6/16/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
Statutory Basis of Rejection - Patent Subject Matter Ineligible
02.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Rejection of Claim 20 for Being Patent Subject Matter Ineligible
03.	Claim 20 is rejected for being Patent Subject Matter Ineligible.
Specifically, claim 20 is rejected under 35 U.S.C. § 101 because it is directed to "generating, by a processor, a layout design of a semiconductor device," without any processing of any material based on the output layout design. See, for example, M.P.E.P. § 2106.04(a)(2).
Claim 20 does not require a practical application because it does not require any processing of any material based on the output generated layout. 
Claim 20, therefore, fails to include additional required elements(s) that are sufficient to amount to significantly more than just performing the recited creation of computer generated design patterns.
Accordingly, claim 20 is rejected for failing to be Patent Subject Matter Eligible.
Examiner’s Statement of Reasons for Indicating Allowability of claims 1-19
04.	Claims 1-19 are allowable. The following is Examiner’s Statement of Reasons for indicating that claims 1-19 are allowable.
Independent product claims 1 and 11 are allowable because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
"a semiconductor device, comprising: a dielectric layer having a first surface and a second surface opposite to the first surface; an active region on the first surface of the dielectric layer; a power rail under the second surface of the dielectric layer, wherein the dielectric layer is between the active region and the power rail; a spacer physically dividing the active region into a first part and a second part, the first part and the second part being conductively isolated from each other by the spacer; an intermediate layer comprising: a first conductive segment and a second conductive segment; and wherein the spacer joins the first conductive segment and the second conductive segment, and electrically isolates the first conductive segment from the second conductive segment, wherein a join length between the first conductive segment and the spacer is equal to a join length between the second conductive segment and the spacer,"
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent product claim 11: 
"a semiconductor device, comprising: a dielectric layer; an active region on the dielectric layer; a spacer physically dividing the active region into a first part and a second part, the first part and the second part being conductively isolated from each other by the spacer; a first transistor in the first part of the active region; a second transistor in the second part of the active region; a first conductive segment and a second conductive segment associated with the first transistor and the second transistor, respectively, wherein the spacer joins the first conductive segment and the second conductive segment, and electrically isolates the first conductive segment from the second conductive segment; and a power rail being overlapped with the active region," 
and as they are interrelated with each other and with other limitations of the claim. 
Although various prior art references (see, for example, Kim '7942; Shibutani '650; and COBB '6710) disclose several of the limitations in the claims 1 and 11, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1 and 11, as these limitations are specifically structured and as they are interrelated with each other and with other limitations of claims 1 and 11, respectively.
CONCLUSION 
05.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814